Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/724,143 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 12/21/2019, 1/24/2020, 4/8/2021, 8/2/2021 and 12/22/2021 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
OBJECTIONS
Claim Objections
Claims 17-20 are objected to because of the following informalities:  The limitations “The storage medium” in claims 17-20 should be corrected to read “The computer-readable storage medium”.  Appropriate correction is required.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1, 4-6, 8-10, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shapiro (US 9,489,406).
As per claim 1. A system configured for memory management using secondary objects, the system comprising: [Shapiro teaches system 500 (fig. 5 and related text)]  
5a memory; [Shapiro teaches “system memory 504” (fig. 5 and related text)]
a processor in operable communication with the memory, the processor configured to perform steps for memory management which include [Shapiro teaches “system 400 for processing of objects that have weak properties” (fig. 4 and related text) “processor 512” (fig. 5 and related text)] 
(a) indicating in dedicated spaces embedded in multiple objects whether respective ones of the multiple objects are primary objects, 10each dedicated space being smaller than an object reference, a primary object being an object which has at least one secondary object which is deemed alive by garbage collection if the primary object is alive, without being a referenced object of the primary object, and [Shapiro teaches “A weak property may be described as a mapping from an object called a “key” to an object called a “value… a weak property preserves a reference to the value object only if the key object is also reachable.” (col. 1, lines 49-60) “If a garbage collector determines that a key object is reachable only from the weak property… Weak properties may be stored on the heap as part of an object or stored outside the heap as pointers treated by convention as a weak property… A weak where objects having a weak property are interpreted to correspond to the claimed primary objects, and where the values are interpreted to correspond to the claimed secondary objects). Note Shapiro teaches reachable objects comprise live objects (col. 4, line 32) and references to value objects are only preserved for weak properties if the key object is also reachable or considered live]
(b) during garbage collection marking, treating 15secondary objects as referenced objects at least by marking as alive both (i) all referenced objects of each alive object X and (ii) all secondary objects of each alive object X; [Shapiro teaches “Once the tracing garbage collector discovers that the key object is referenced through non-weak pointers, it can immediately add the value objects as roots” (col. 5, lines 20-31) “If a weak property is encountered, the system determines whether a key objected associated with the weak property has been traversed. When the key object has been traversed, the system queues the value object associated with the weak property for later traversal. Otherwise, the system marks the key object as being watched and appends an entry in a table mapping the key object to a list of pointer locations. If such a table does not already exist, the system creates the table.” (col. 5, lines 32-49)]
whereby the system integrates marking of referenced objects with marking of secondary objects during garbage collection to recover memory 20for further use, [Shapiro teaches “the algorithm not requiring a different tracing routine for different parts of the algorithm and performing minimal work during the phase of processing weak properties” (col. 5, lines 20-31; col. 6, lines 20-27)] 
without requiring objects that are not primary objects to embed a reference-sized space for holding a reference to a secondary object [Shapiro teaches ““A weak property may be described as a mapping from an object called a “key” to an object called a “value… a weak property preserves a reference to the .  
As per claim 4. The system of claim 1, wherein the objects include a primary object Y which has at least two secondary objects [Shapiro teaches “Weak properties may be stored on the heap as part of an object or stored outside the heap as pointers treated by convention as a weak property… A weak property may have one or more value object pointers” (col. 4, lines 48-57) and explains a key value object being watched having associated value objects (col. 8, lines 44-48)].  
As claim 5. The system of claim 1, wherein the objects include an object Z 5which is not a primary object, and wherein object Z has no secondary object and embeds no references [Shapiro teaches value objects where “A weak property may be described as a mapping from an object called a “key” to an object called a “value… a weak property preserves a reference to the value object only if the key object is also reachable.” (col. 1, lines 49-60) “If a garbage collector determines that a key object is reachable only from the weak property… Weak properties may be stored on the heap as part of an object or stored outside the heap as pointers treated by convention as a weak property… A weak property may have one or more value object pointers” (col. 4, lines 48-57) (see figs. 1A-1J and related text)].  
As per claim 6. The system of claim 1, wherein the objects include a secondary object Q which is also a primary object [Shapiro teaches ““A weak property may be described as a mapping from an object called a “key” to an object called a “value… a weak property preserves a reference to  “Once the tracing garbage collector discovers that the key object is referenced through non-weak pointers, it can immediately add the value objects as roots” (col. 5, lines 20-31)].  
As per claim 8. A method for memory management using secondary objects, the method comprising automatically: indicating in dedicated spaces embedded in multiple objects whether 25respective ones of the multiple objects are primary objects, each dedicated space being smaller than an object reference, a primary object being an object which has at least one secondary object which is deemed alive by garbage collection if the primary object is alive, without being a referenced object of the primary object;  30during garbage collection marking, treating secondary objects as referenced objects at least by marking as alive both (i) all51 referenced objects of each alive object X and (ii) all secondary objects of each alive object X; and avoiding embedding, in objects that are not primary objects, any reference-sized space for holding a reference to a secondary 5object [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 9. The method of claim 8, further comprising at least one of the following during garbage collection marking: following a code path that is shared by secondary object marking and 10referenced object marking at least to a point where individual objects are checked for aliveness; or following a code path that is shared by secondary object marking and referenced object marking at least to a point where object references are enumerated to support checking individual objects 15for aliveness [Shapiro teaches “the algorithm not requiring a different tracing routine for different parts of the algorithm and performing minimal work during the phase of processing weak properties” (col. 5, lines 20-31; col. 6, lines 20-27) where “The linear time algorithm causes a system to recursively traverse all objects reachable from a root object until all non-weak pointers have been traversed. If a weak property is encountered, the system determines ].  
As per claim 10. The method of claim 8, further comprising at least one of the following during garbage collection marking: avoiding reliance on looping through a handle table that includes non- 20primary objects in order to collect secondary object handles; or avoiding reliance on an aliveness promotion counter value in order to collect secondary object handles [Shapiro teaches “determining whether the identified object has a weak property, the weak property including a pointer to a key object and a pointer to a value object, determining, when the identified object has a weak property, whether the key object referenced by the identified weak property is traversed by the garbage collector, wherein in a case the key object associated with the identified weak property is traversed by the garbage collector, queuing the value object for later traversal, otherwise, marking the key object as being watched and appending an entry in a table mapping the key objects to a list with value object pointer locations as an entry. The method also includes determining whether the identified object is visited for the first time by the garbage collector, wherein in a case the identified object is visited for the first time, checking whether the identified object is marked as being watched, retrieving a list of pointers watching the identified object, queuing the list of pointers for later traversal, removing a mark for watching the identified object and removing the identified object from the table mapping key objects to the retrieved .  
As per claim 13. The method of claim 8, further comprising using a data structure to specify that an object X and an object Y are each a secondary object of a primary object Z [The rationale in the rejection of claim 4 is herein incorporated].  
As per claim 1015. The method of claim 8, further comprising treating a secondary object X as a primary object in its own right, by marking each referenced object of object X and marking each secondary object of object X [Shapiro teaches “Weak properties may be stored on the heap as part of an object or stored outside the heap as pointers treated by convention as a weak property… A weak property may have one or more value object pointers” (col. 4, lines 48-57) “The location of a weak property may be inside an object. Either as a distinguished weak property object type or as part of a larger object” (col. 7, lines 34-55). “Once the tracing garbage collector discovers that the key object is referenced through non-weak pointers, it can immediately add the value objects as roots” (col. 5, lines 20-31) “If a weak property is encountered, the system determines whether a key objected associated with the weak property has been traversed. When the key object has been traversed, the system queues the value object associated with the weak property for later traversal. Otherwise, the system marks the key object as being watched and appends an entry in a table mapping the key object to a list of pointer locations. If such a table does not already exist, the system creates the table.” (col. 5, lines 32-49)].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11-12, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 9,489,406) in view of Endicott et al. (US 6,047,295).	
As per claim 2. The system of claim 1, further comprising a hash table having 25entries, wherein a hash table entry includes a primary object reference to a primary object and a secondary object reference to a secondary object, thereby indicating that the secondary object is a secondary object of the primary object [Shapiro teaches “The linear time algorithm causes a system to recursively traverse all objects reachable from a root object until all non-weak pointers have been traversed. If a weak property is encountered, the system determines whether a key object associated with the weak property has been traversed. When the key object has been traversed, the system queues the value object associated with the weak property for later traversal. Otherwise, the system marks the key object as being watched and appends an entry in a table mapping the key object to a list of pointer locations. If such a table does not already exist, the system creates the table. Indicating whether a key object is being watched may be implemented by including a bit that indicates that a key object is being watched in the object's header word.” (col. 5, lines 32-49)], but does not expressly disclose the table as a hash table; however, regarding these limitations, Endicott teaches [“References to the customer objects are defined as reference objects that include pointers to the customer objects referenced thereby. The reference objects are then arranged in a hash table that is searchable by identifier to locate the 
Shapiro and Endicott are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Shapiro to have the table implemented as a hash table in the manner taught by Endicott since doing so would provide the benefits of [facilitation access to objects in a fast and efficient manner (col. 2, line 49-col. 3, line 9)].
Therefore, it would have been obvious to combine Shapiro and Endicott for the benefit of creating a storage system/method to obtain the invention as specified in claim 2. 
As per claim 11. The method of claim 8, further comprising setting a bit that is 25embedded in an object, in order to indicate that the object is a primary object, prior to returning a handle to the object as a result of a request to create the object [The rationale in the rejection of claim 2 is herein incorporated. Note weak properties are embedded within objects].  
12. The method of claim 8, further comprising using a hash table to 30specify that an object is a secondary object of a primary object [The rationale in the rejection of claim 2 is herein incorporated].   
As per claim 514. Shapiro teaches The method of claim 8, but does not expressly disclose further comprising receiving a command to substitute at least one object of a particular primary-object-secondary-object relationship, and updating a data structure which specifies primary-object- secondary-object relationships while performing the command; however, regarding these limitations, Endicott teaches [“The reference objects are then arranged in a hash table that is searchable by identifier to locate the particular reference object corresponding to a particular identifier. Then, through a process known as "dereferencing", a pointer to the particular customer object itself may be returned to a program thread attempting to locate such an object so that the data stored within the customer object may be accessed directly using the pointer. Through this arrangement, the shared customer objects may be located and accessed in a fast and efficient manner” (col. 2, lines 49-65) “a generic reference (also known as a “strong” reference”)… would typically prevent the shared data object from being collected… by making such a reference a weak references, a garbage collector may be permitted to collect a shared data object that is reachable solely through the reference object, consequently permitting a greater number of unused data objects to be collected by a garbage collector” (col. 2, line 66-col. 3, line 9) “a referenced object may be indicated to be strongly-reachable in response to predetermined activities that occur with respect to a weak reference thereto during a current collection cycle, e.g., when performing a dereference operation with the weak reference, when creating a weak reference, and/or when updating a weak reference” (col. 4, lines 13-24)].  
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Shapiro to have receiving a command to substitute at least one object of a particular primary-object-secondary-object relationship, and updating a data structure .
Therefore, it would have been obvious to combine Shapiro and Endicott for the benefit of creating a storage system/method to obtain the invention as specified in claim 14. 
As per claim 18. The storage medium of claim 16, wherein the method avoids imposing a stop-the-world condition, by performing garbage collection marking of secondary objects concurrently with execution of an application program [Shapiro teaches “garbage collection is a process that performs the automatic recycling of unused computer storage” (col. 1, lines 19-21) “processing weak properties in a computer program written in a garbage collected language… performs automatic recycling of unused computer storage” (col. 4, lines 1-13) thus not imposing any stop-the-world condition]; where Shapiro does not expressly refer to the garbage collection as concurrent; however, regarding these limitations, Endicott teaches [“a garbage collector executes concurrently with other computer programs to periodically scan through the object heap(s) and deallocate any memory that is allocated to unused objects (a process also known as "collecting" objects).” (col. 1, lines 48-54)].  
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Shapiro to expressly have the garbage collection be a concurrent garbage collection as taught be Endicott since doing so would facilitate freeing of memory via garbage collection without stopping executing programs or waiting for programs to be idle for the execution or garbage collection.
Therefore, it would have been obvious to combine Shapiro and Endicott for the benefit of creating a storage system/method to obtain the invention as specified in claim 18. 
As per claim 19. The storage medium of claim 16, wherein the method is performed as part of a concurrent garbage collection [Shapiro teaches processing weak properties in a garbage collection .  

Claims 3, 7, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 9,489,406).
As per claim 3. The system of claim 1, wherein each dedicated space embedded in 30an object to indicate whether the object is a primary object consists of a single bit [Shapiro teaches “Weak properties may be stored on the heap as part of an object or stored outside the heap as pointers treated by convention as a weak property… A weak property may have one or more value object pointers” (col. 4, lines 48-57) “The location of a weak property may be inside an object. Either as a distinguished weak property object type or as part of a larger object” (col. 7, lines 34-55)] but does not expressly disclose the weak property indication as a single bit; however, regarding these limitations, it would have been a matter of design choice to having the weak property stored as a single bit since doing so would have involved a mere change in the size of a component and doing so would have provided the benefit of flexibility of design and fast lookup of the value. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
As per claim 7. The system of claim 1, further characterized in at least one of the following ways: at most ten percent of objects of a program which has at least partially executed in the system are primary objects; or  15a program which has at least partially executed in the system has at least ten thousand objects, each object X of which has a respective embedded dedicated space no larger than four bits to indicate whether the object X is a primary object and each object X of which lacks any embedded dedicated space larger than four bits to 20identify any other object as a secondary object of the object X [Shapiro teaches  “Weak properties may be stored on the heap as part of an object or stored outside the heap as pointers treated by convention as a weak property… A weak property may have one or more value object pointers” (col. 4, lines 48-57) “The location of a weak property may be inside an object. Either as a distinguished weak property object type or as part of a larger object” (col. 7, lines 34-55)] but does not expressly refer to having at most ten percent of objects as weak properties or primary objects; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shapiro to have at most ten percent of objects as weak properties or primary objects, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Bosch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), and doing so would provide flexibility of design and facilitate the management of weak properties.
As per claim 16. A computer-readable storage medium configured with data and 15instructions which upon execution by a processor cause a computing system to perform a method for memory management using secondary objects, the method comprising: indicating in dedicated spaces embedded in multiple objects whether respective ones of the multiple objects are primary objects, each 20dedicated space being smaller than an object reference, a primary object being an object which has at least one secondary object which is deemed alive by garbage collection if the primary object is alive, without being a referenced object of the primary object; during garbage collection marking, treating secondary objects as 25referenced objects at least by marking as alive both (i) all referenced objects of each alive object X and (ii) all secondary objects of each alive object X; and avoiding embedding, in objects that are not primary objects, any reference-sized space for holding a reference to a secondary 30object, each reference-sized space being at least thirty-two bits in size [The rationale in the rejection of claim 1 is herein incorporated]; where Shapiro does not expressly refer to each reference-sized space being at least thirty-two bits in size; however, regarding these limitations, it would In re Rose, 105 USPQ 237 (CCPA 1955).  
As per claim 17. The storage medium of claim 16, wherein the method comprises following a referenced object marking code path to mark referenced objects during a garbage collection, and comprises following a secondary object marking code path to mark secondary objects during the garbage collection, and wherein 5at least fifty percent of the referenced object marking code path overlaps the secondary object marking code path under at least one of the following overlap metrics, whether inclusive of library code or exclusive of library code or both, and whether along all executed paths or all possible paths or only shortest paths: number of lines of code, number of compiler-generated instructions, number of 10routines called, or number of stack frames Shapiro teaches “the algorithm not requiring a different tracing routine for different parts of the algorithm and performing minimal work during the phase of processing weak properties” (col. 5, lines 20-31; col. 6, lines 20-27) where “The linear time algorithm causes a system to recursively traverse all objects reachable from a root object until all non-weak pointers have been traversed. If a weak property is encountered, the system determines whether a key object associated with the weak property has been traversed. When the key object has been traversed, the system queues the value object associated with the weak property for later traversal. Otherwise, the system marks the key object as being watched and appends an entry in a table mapping the key object to a list of pointer locations. If such a table does not already exist, the system creates the table. Indicating whether a key object is being watched may be implemented by including a bit that indicates that a key object is being watched in the object's header word.” (col. 5, lines 32-49)] In re Bosch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), and doing so would provide flexibility of design and facilitate the management of weak properties.  
As per claim 20. The storage medium of claim 16, wherein the method avoids 20reliance on looping through any handle data structure that includes handles of both primary objects and non-primary objects in order to collect secondary object handles for marking [The rationale in the rejection of claim 10 is herein incorporated].

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Bold et al. (US 2007/0156967) teaches a mark and sweep garbage collection process using a hash table identifying child objects, roots and offsets from the roots.
Lee et al. (US 2007/0100919) teaches [“A header of each block 710,720,730, or 740 of a memory heap includes a reference bit map 750, and the reference bit map 750 indicates whether there is an object in the corresponding block, in which the reference bit map 750 is located, referenced by an object of a different generation or an object of a different block of the same generation. For example, a one in the reference bit map 750 indicates that there is a referenced object, while a zero in the 
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



January 11, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135